      Case 2:19-cv-10353-JCZ-JCW Document 30 Filed 06/27/19 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

  DENISE A. BADGEROW                                       CIVIL ACTION


  VERSUS                                                   NO: 19-10353


  GREG WALTERS, ET AL.                                     SECTION: "A" (2)


                                       JUDGMENT

       Pursuant to the Order and Reasons entered on June 26, 2019,

       IT IS ORDERED, ADJUDGED, AND DECREED that there be judgment in

favor of Defendants, Greg Walters, Thomas Meyer, and Ray Trosclair, and against

Plaintiff, Denise A. Badgerow, confirming the arbitral award in favor of Defendants and

dismissing all of Plaintiff’s claims with prejudice.

       June 26, 2019


                                                 JAY C. ZAINEY
                                           UNITED STATES DISTRICT JUDGE




                                              1
